FILED
                                                                            MAY 22 2013
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



CESAR ANDRADE-BOLANOS,                           No. 11-72858

               Petitioner,                       Agency No. A070-441-457

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Cesar Andrade-Bolanos, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, and review de novo

constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Andrade-Bolanos’ motion to

reopen as untimely where it was filed nearly two years after his removal order

became final, see 8 C.F.R. § 1003.2(c)(2), and Andrade-Bolanos does not qualify

for any of the regulatory exceptions to the filing deadline, see 8 C.F.R.

§ 1003.2(c), or equitable tolling of the filing deadline, see Iturribarria v. INS, 321

F.3d 889, 897 (9th Cir. 2003).

      We lack jurisdiction to review the BIA’s refusal to reopen proceedings sua

sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      In light of this disposition, we do not reach Andrade-Bolanos’ underlying

due process claims.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     11-72858